Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148424                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  IN re HARDY ESTATE.                                                                                    David F. Viviano,
  _________________________________________                                                                          Justices


  ERA ANN HARDY, Personal Representative of the
  ESTATE of JOHN OLIVER HARDY, JR.,
             Appellee,
  v                                                                SC: 148424
                                                                   COA: 315608
                                                                   Muskegon PC: 84-056374-DE
  JOHN OLIVER HARDY III,
            Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 11, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2014
           p0421
                                                                              Clerk